Citation Nr: 0323087	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  94-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus with posterior tibialis tendonitis and 
plantar fasciitis from February 28, 1995. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1978 to August 1981.  These matters come to the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In November 1994, the veteran testified at a 
hearing at the RO.  In March 2003 the Board undertook further 
development pursuant to 38 C.F.R. § 19.9(a)(2).  Such 
development has been completed.  For the reasons indicated 
below, further RO adjudicatory action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  A January 2003 supplemental statement of 
the case (SSOC) outlined generally the veteran's and VA's 
respective responsibilities in evidentiary development, 
satisfying the notice requirements set out by the United 
States Court of Appeals for Veterans Claims (Court) in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

Here, the Board has obtained additional evidence through its 
own development.  Specifically, the Board obtained VA medical 
records and arranged for a VA orthopedic examination.  This 
development has been accomplished.  However, the RO has not 
reviewed this evidence, and the veteran has not waived such 
RO review.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should review the entire record 
and re-adjudicate the matters on appeal.  
If either claim remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further review.  

The purposes of this remand are to meet due process 
requirements and to satisfy the mandates of the Federal 
Circuit in the decision cited above.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




